In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00059-CV
        ______________________________



         IN RE: RICHARD M. KING, JR.




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Complaining of a number of things, Richard M. King, Jr., seeks mandamus relief against

Judge Scott McDowell, of the 62nd Judicial District Court. King, previously determined to be a

“vexatious litigant,” was barred by the then Judge Jim Lovett of the 6th Judicial District Court

from “filing anything under any law, statute, rule or authority . . ., without first obtaining the

permission of the presiding judge of the 6th District Court.” A suit filed by King “against Marvin

Ann Patterson and her deputy clerks for withholding . . . evidence . . . that would result in the

reversal of King‟s wrongful conviction,” was dismissed by Judge McDowell. King claims that he

“filed an application for writ of habeas corpus . . . in the 6th Judicial District Court in Lamar

County, Texas,” complaining of Patterson‟s alleged admission to possessing “the evidence in

question,” and received a response from Judge McDowell “stating that one ground has „been

litigated‟ and making no mention of the other ground.” King, believing that Judge McDowell

relied on the order issued by Judge Lovett, claimed that the court did not file or consider the

application for writ of habeas corpus. He asks this Court to order Judge McDowell to “present the

Application for Writ of Habeas Corpus in it‟s [sic] unedited form to the 6th District Court.”

       To be entitled to mandamus relief, King must show that he has no adequate remedy at law

to redress the alleged harm and that he seeks to compel an act that is ministerial, not discretionary

or involving a judicial decision. State v. Walker, 679 S.W.2d 484, 485 (Tex. 1984). An act is




                                                 2
ministerial if it constitutes a duty clearly fixed and required by law. In re Birdwell, 224 S.W.3d
864, 865 (Tex. App.—Waco 2007, orig. proceeding).

       Due to the nature of this remedy, it is King‟s burden to properly request and show

entitlement to the mandamus relief. TEX. R. APP. P. 52.7; Barnes v. State, 832 S.W.2d 424, 426

(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”).

       King had the obligation to provide us with evidence in support of his claim that he is

entitled to mandamus relief. No portion of any clerk‟s record or reporter‟s record has been filed

with this Court.    The absence of a mandamus record prevents us from evaluating the

circumstances of this case and, thus, the merits of King‟s complaints. See TEX. R. APP. P. 52.7;

Barnes, 832 S.W.2d at 426.

       We deny the petition for writ of mandamus.


                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:       June 9, 2011
Date Decided:         June 10, 2011




                                                3